This is a case which shows the typical dispute between an owner and a building contractor, wherein oral *Page 696 
testimony was introduced in an attempt to explain, but not to change or vary, the terms of the written contract or agreement.
[1] There was sufficient evidence upon which to make the findings of the trial court, and, although in the court's instructions to the attorneys to prepare their findings, there is some variance between these instructions and the findings themselves, the findings of fact (as there is evidence to support each of them), are conclusive upon this court. The findings are sufficient to support the judgment.
[2] Appellant objects that the court did not allow her to introduce certain evidence, which was ruled out by the trial court. These rulings were proper, as the questions were propounded in such a manner as to justify the trial court in sustaining the objections made thereto. No attempt was made to reframe the questions to make them proper, and therefore the questions raised by appellant's counsel as to appellant's right to prove the facts which she ought to elicit, are not pertinent to the case presented by the record.
[3] The reference in the contract to plaintiff as an architect does not specify that the plaintiff was to be paid anything for his services as an architect. The action is one to recover upon a contract to pay for materials and labor in constructing the building. It is not an action to recover for services rendered by plaintiff as an architect. It follows, that the provisions of the statute (Deering's 1923 ed. of Gen. Laws, Act 486, Stats. 1901, p. 641), "An Act to regulate the practice of architecture", are not applicable to the case.
The judgment is affirmed.